UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6216



MARTIN HARRIS,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Chairperson, Parole
Board; HELEN F. FAHEY, Chairperson,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00723-RBS)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Martin   Harris   appeals      the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim upon which relief can be granted.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                   See Harris v.

Virginia, No. 2:06-cv-00723-RBS (E.D. Va. filed Jan. 4, 2007;

entered Jan. 10, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented       in   the

materials     before   the   court   and     argument   would    not   aid     the

decisional process.



                                                                       AFFIRMED




                                     - 2 -